07/01/2022



          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 22-0203



                                       DA 22-0203


IN RE THE PARENTING OF:                                                  FILED
R.D.R.,                                                                   JUL 01 2022
                                                                        Bowen Greenwood
                                                                      Clerk of Suprerne Court
       A Minor Child,                                                    State of Montana



RICHARD DANE RENN,
                                                                  ORDER
             Petitioner and Appellant,

       and

 NATALIA MERION BURCAR,

             Respondent and Appellee.



       Upon consideration of Appellant's motion for extension of time,
       IT IS HEREBY ORDERED that Appellant has until September 2, 2022, within
which to file the opening brief.
       No further ext,ensions will be granted.
       DATED this ' 'day of July, 2022.
                                                 For the Court,




                                                              Chief Justice